Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are currently pending and are presented for examination on the merits.

Priority
Applicant's claim for the benefit of U.S. provisional patent application 62/934,113 filed 11/12/2019 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/23/2022 and 5/3/2022 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Objections
Specification
The use of trademarks, such as “Apple," or “Apple Talk” has been noted in this application (e.g., at ¶ [0032]).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).
Each related application (whether pending, patented or abandoned) should be included in the cross reference to related applications, at the beginning of the specification, and needs to be identified by the appropriate application number (consisting of the series code and serial number) or international application number. See 37 CFR 1.78(a)(2)(i).  

Claim Objections
Claims 39 and 40 are objected to for depending from Claim 18, as opposed to 38.  Please make the appropriate change.

Double Patenting
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Ser. No. 17/104,369 (now U.S. Pat. No. 10,983,958).  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader instant claims recitation of physical phenoma includes the EDGR recited in the narrower claims of the 369 application. See specification at ¶ [0073].  As such, the instant claims are obvious in light of the 369 claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In reLongi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/ AIA / 26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 21-40 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards tracking and recording data and information, in particular energy related data (which is an example of the physical phenoma recited in the claims; ¶ [0073]).  Tracking energy production, transmission, and usage data are long standing commercial practices previously performed by humans (e.g., oil producers, oil companies, power companies, consumers, etc.) manually and via mental steps, as well as by using computers.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure being used to record and track the PPDRs) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use, e.g., Ethereum’s blockchain (MPEP 2106.05(h)); and/or generally instruct an artisan to apply it (the method) across generic computing technology.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim 21-37 are further rejected under § 101 for being drawn towards all computer readable medium.  That is to say, these claims are not limited to “non-transitory computer readable medium,” and therefore, include transitory signals. The scope of “instructions tangibly embodied on at least one computer readable medium” is not clear.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 21-40 are rejected under 35 U.S. C. §102(a)(1) as being anticipated by U.S. 2019/0325430 to Cui et al.
With respect to Claims 21 and 38, Cui teaches a computer-implemented method to verify physical phenomena generation and transmission across at least one tracking and processing infrastructure (S1-S6), and a computer program product (FIGS. 1-3) comprising: a program of instructions tangibly embodied on at least one computer readable medium (CPU) wherein, when the instructions are executed on at least one processor (CPU), a processor causes operations to be performed to verify physical phenomena transaction records ([0015]), the operations comprising: generating a hash value for each of a plurality of physical phenomena data records (PPDRs), each representing a defined quantity of physical phenomena occurring in a defined time period ([0003];[0025]; storing each hash value in a Merkle trie ([0011]); generating an aggregate of at least one of the PPDRs for a predetermined quantum of physical phenomena represented by the aggregated PPDRs ([0025], one transaction); generating a physical phenomena block on at least one blockchain and storing therein at least one root hash value ([0011]), the root hash value representing a root in the Merkle trie corresponding to the aggregated PPDRs ([0011]); and, associating the physical phenomena block with physical phenomena validation data (PPVD) corresponding to the quantum of physical phenomena ([0011], authenticity).
With respect to Claim 22, Cui teaches generating at least one digital asset token corresponding to the physical phenomena block and based on a function of the aggregated PPDRs. ([0013], digital currency teaches the use of token)
With respect to Claim 23, Cui teaches wherein the physical phenomena is natural gas. ([0003], fuel gas)
With respect to Claim 24, Cui teaches wherein the physical phenomena is oil. ([0003], fuel gas is made form oil)
With respect to Claim 25, Cui teaches wherein the physical phenomena is a predetermined metric of air quality. ([0003], wind)
With respect to Claim 26, Cui teaches wherein the PPVD comprises at least one of: physical phenomena scheduling data, physical phenomena delivery data, and physical phenomena consumption data. [0015]
With respect to Claim 27 and 39, Cui teaches retrieving first physical phenomena generation data originating from a first physical generation facility ([0003], power plants); and, generating one or more corresponding PPDRs therefrom by performing extract, transform, and load operations on the retrieved first physical phenomena generation data according to at least one predetermined data structure. ([0015];[0018];[0021];FIG. 2)
With respect to Claim 28, Cui teaches retrieving first physical phenomena consumption data originating from a first physical phenomena consumption facility ([0003], consumer); updating the PPVD according to the retrieved first physical phenomena consumption data; and, generating an updated physical phenomena block associated therewith by performing extract, transform, and load operations on the PPVD according to at least one predetermined data structure. ([0015]; [0018];[0021];FIG. 2)
With respect to Claim 29, Cui teaches retrieving first physical phenomena scheduling data from a first physical phenomena transmission facility; updating the PPVD according to the first physical phenomena scheduling data; and, generating an updated physical phenomena block associated therewith by performing extract, transform, and load operations on the PPVD. ([0042-43], timestamp teaches retrieving scheduling data)
With respect to Claim 30, Cui teaches retrieving first physical phenomena delivery data from a first physical phenomena transmission facility; updating the PPVD according to the first physical phenomena delivery data; and, generating an updated physical phenomena block associated therewith by performing extract, transform, and load operations on the PPVD. ([0042-43], transaction, purchaser and seller data teach delivery data)
With respect to Claim 31, Cui teaches wherein the at least one tracking and processing infrastructure is configured to span at least one supra-municipality physical phenomena network. (region)
With respect to Claim 32, Cui teaches wherein at least one of the plurality of PPDRs originates on a first physical phenomena network and the consumption data originates on a second physical phenomena network, wherein there is a boundary interface between the first physical phenomena network and the second physical phenomena network.  [0044]
With respect to Claim 33, Cui teaches wherein the PPDR comprises physical phenomena generation data. (Abstract; [0050], distributed electricity generation and storage)
With respect to Claim 34, Cui teaches wherein the Merkle trie comprises one or more leaf nodes that each comprise a hash of one of the plurality of PPDRs. [0011]
With respect to Claim 35, Cui teaches validating the physical phenomena block by a function comparing a first root of the Merkle trie associated with a first time associated with the physical phenomena block. ([0011];timestamp)
With respect to Claim 36, Cui teaches wherein the function further compares a second root of the Merkle trie associated with a second time associated with the physical phenomena block. (redundant; [0011];timestamp)
With respect to Claim 37, Cui teaches wherein: the Merkle trie comprises one or more leaf nodes associated with the physical phenomena block, each of the one or more leaf nodes comprises a hash of one of the plurality of PPDRs, and, the function further compares at least one of the one or more leaf nodes associated with the physical phenomena block. ([0011])
With respect to Claim 40, Cui teaches validating a physical phenomena block by at least one function comparing together a first root of the Merkle trie associated with a first time associated with the physical phenomena block, a second root of the Merkle trie associated with a second time associated with the physical phenomena block, and at least one leaf node of the Merkle trie associated with the physical phenomena block. ([0011-12]; timestamp throughout)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J JACOB/Examiner, Art Unit 3696